   Case 7:20-cv-01591-KMK-JCM Document 70-3 Filed 06/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



CHAD STANBRO,                                               Case No.: 7:20-cv-01591-KMK
                                               Plaintiff,

                        -against-

CORRECTION OFFICER NADYA PALOU,
CORRECTION OFFICER RAYMOND DEAL,                                  PROOF OF SERVICE
CORRECTION OFFICER KRISTOFER LEONARDO,
CORRECTION OFFICER RICHARD LANDRY,
CORRECTION NURSE GARY PAGLIARO and
CORRECTION SERGEANT ENRIQUE TORRES,

                                            Defendants

       MARK F. HEINZE declares as follows:

       On June 15, 2021, I served the within brief and declarations in opposition to plaintiff’s

motion for spoliation sanctions on all counsel via ECF.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

       Executed on June 15, 2021

                                                    _Mark F. Heinze___
                                                    Mark F. Heinze

Service List
Andrew Weiss, Esq.
Sivin & Miller, LLP
Attorneys for Plaintiff
20 Vesey Street, Suite 1400
Manhattan, NY 10007
804-441-4564
Email: aweiss@sivinandmiller.com




                                               1
   Case 7:20-cv-01591-KMK-JCM Document 70-3 Filed 06/15/21 Page 2 of 2




Deanna Lea Collins, Esq.
New York State Office of The Attorney General
Attorneys for NYAG and Defendants Leonardo, Landry, Pagliaro & Torres
28 Liberty Street
New York, NY 10005
212-416-8906
212-416-6009 (fax)
deanna.collins@ag.ny.gov

Claudina Weis, Esq.
WILSON, BAVE, CONBOY, COZZA & COUZENS, P.C.
Attorneys for Westchester Medical Center and resident physician, Dr. John Full
707 WESTCHESTER AVE., STE. 213
WHITE PLAINS, NEW YORK 10604
Tele# (914) 686-9010
Fax# (914) 686-0873
Wbccc@wbccc.com
cweis@wbccc.com

Robert A. Fitch, Esq.
Rawle & Henderson, LLP
Attorneys for Dr. Weber
14 Wall Street, 27th Floor
New York, NY 10005
Ph: (212) 323-7070
RFitch@rawle.com




                                              2
